Case 1:19-cv-00126-CFC-SRF Document 97-1 Filed 05/11/20 Page 1 of 2 PageID #: 3282




                    EXHIBIT H
Case 1:19-cv-00126-CFC-SRF Document 97-1 Filed 05/11/20 Page 2 of 2 PageID #: 3283




  ORAL ORDER: Having reviewed the parties' briefing and related submissions (see,
  e.g., D.I. 234, 262, 268), IT IS HEREBY ORDERED that Defendants' renewed motion
  for a stay pending resolution of various inter partes reviews (D.I. 233) is DENIED. In the
  time since the Court denied Defendants' previous motion to stay, on October 27, 2017
  (D.I. 196), the PTAB has instituted IPRs on all asserted claims in six of the seven
  patents-in-suit. However, in that same time, the Court has construed the parties'
  disputed claim terms, handled additional discovery-related disputes, begun reviewing
  the parties' summary judgment and Daubert motions (scheduled to be argued April 3),
  and generally proceeded toward trial (fact and expert discovery are essentially
  complete), which has long been scheduled for June 11, 2018. The IPRs, although now
  instituted, remain at early stages, will not even be argued until between September 12
  and November 5, 2018, and will likely not be concluded until approximately February
  2019, well after this Court's trial. It is just as likely that the infringement-related motions
  pending in this Court will simplify this case as would waiting for the PTAB to conclude its
  reviews. Delaying the progress of this litigation at this point would prejudice Plaintiff, risk
  wasting the Court's resources, and likely provide Defendants an unfair tactical
  advantage. There is no reason at all for staying proceedings related to the '228 patent,
  for which no IPR was even requested, and the Court determines the most reasonable
  approach (in a case which is nearly two years old, and involves competitors) is to
  proceed with all of the patents-in-suit rather than stay them all or impose a partial stay.
  With respect to Defendants' alternative request that the Court construe an additional
  disputed claim term, the Court recognizes its obligation to construe disputed, material
  terms no later than when the case is submitted to the jury. (See also D.I. 75) The Court
  will consider additional claim construction disputes after the forthcoming motions
  hearing. Accordingly, IT IS HEREBY ORDERED that the parties meet and confer and,
  no later than March 23, submit a proposed schedule leading to conclusion of any
  additional claim construction briefing by the date for submission of the proposed final
  pretrial order. ORDERED by Judge Leonard P. Stark on 3/9/18. (ntl) (Entered:
  03/09/2018)




  As of March 12, 2018, PACER did not contain a publicly available document associated
  with this docket entry. The text of the docket entry is shown above.

  Plastic Omnium Advanced Innovation and Research v. Donghee America, Inc. et al
  1-16-cv-00187 (DED), 3/9/2018, docket entry 278
